Sherwood, J.
Since this cause came to this court, and before its submission, the plaintiff has died and by consent the cause has been revived in the name of B. F. MeCluney, administrator, and Fannie Morris, devisee of the former plaintiff.
By this proceeding in equity it is sought to set aside a deed made by Jemima Armstrong to the defendant, whereby, after reserving to herself a life-estate therein, the grantor conveyed to defendant by general warranty lot number 2 in Solomon’s south addition to the town of Warrensburg.
This conveyance was made upon the expressed consideration of $1, never paid, and the deed further says: “This deed is made, executed, acknowledged and delivered by the party named as grantor herein and accepted by the grantee upon the express condition and agreement that the said grantor, Jemima Armstrong, is to have the full, free and absolute possession and control of all the above named premises for and during her natural life, with the right and privi*468lege to lease, sub-lease or let such premises in such manner as she may choose, and in all respects to do and exercise all such control and management of the same, as fully as though this .deed had not been made, saving and excepting, that she shall have no right to sell, alien or incumber, or bind the same for any lease for longer than her natural life.
“As part consideration for the execution and delivery of this deed, the said Glen H. Logan covenants and agrees to pay Jemima Armstrong,the sum of $4 per month, until the now existing lien on such premises, held by the Johnson County Building and Loan Association is fully paid off and discharged, which lien is not covered by the covenants of this deed.”
The amount then owing by Jemima Armstrong to the building and loan association ■ was shown by the evidence to be $255, and that the property thus conveyed was worth some $1,500.
At the hearing of the cause the defendant admitted in his testimony that “the deed was made for the purpose of securing me for whatever I might advance to her; I have paid out in all for her $32.85.” Of this amount $4.68 was for the state and county taxes. At the instance of the defendant the court made a special finding of the facts in the case which is incorporated in the decree entered in behalf of Jemima Armstrong. This finding fully sustains the charges in the petition as to the existence of confidential relations, undue influence and circumvention arising therefrom or intimately connected therewith.
It is quite unnecessary to set forth the testimony at large; it is sufficient to say that there is ample evidence to support the decree and though there is testimony to the contrary, yet the lower court, seeing the demeanor of the witnesses, had for that reason many advantages we do not possess and therefore some *469degree of deference should be accorded to the conclusion reached by that court.
The case in outline is this: The plaintiff, Mrs. Armstrong, nearly all her life had occupied the position of a servant in the family of Kirkpatrick in the state of Pennsylvania, in which family she was reared. Kirkpatrick was the uncle of Mrs. Logan, who was a Cress, and the families lived close together. The father of the defendant, A. B. Logan, who was a lawyer, had known plaintiff some thirty years, and after the removal of the Kirkpatricks to Missouri he became more intimately acquainted with her, and she naturally looked up to him as a friend and adviser, and he had transacted some business for her. Mrs. Logan, who was the wife of A. B. Logan, and the mother of defendant, as she herself testifies, was the "counselor and friend” of plaintiff, who was some fifty-seven years of age, of limited information and rather below the average in intelligence. In these circumstances' she was induced to execute the deed in question, believing it to be a will. The consideration, as already seen, was wholly inadequate and besides was made by plaintiff without opportunity of obtaining independent ■ and disinterested advice before making a conveyance which took away her little all, except a paltry life estate with no provision for paying taxes, providing for repairs or providing for her support.
In the circumstances thus briefly related, if believed to be true by the trial court, it was its clear duty to set aside the conveyance thus procured which it did do, after requiring the plaintiff to refund what money the defendant had expended.
The authorities cited on behalf of .plaintiff fully support the views here expressed and we affirm the decree.
All concur.